UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-1097 Oklahoma Gas and Electric Company meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this form with the reduced disclosure format permitted by General Instruction H(2). OKLAHOMA GAS AND ELECTRIC COMPANY (Exact name of registrant as specified in its charter) Oklahoma 73-0382390 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 321 North Harvey P.O. Box 321 Oklahoma City, Oklahoma73101-0321 (Address of principal executive offices) (Zip Code) 405-553-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ At March 31, 2010, there were 40,378,745 shares of common stock, par value $2.50 per share, outstanding, all of which were held by OGE Energy Corp.There were no other shares of capital stock of the registrant outstanding at such date. OKLAHOMA GAS AND ELECTRIC COMPANY FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 1 Part I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Statements of Income 2 Condensed Balance Sheets 3 Condensed Statements of Changes in Stockholder’s Equity 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 Part II – OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 6. Exhibits 31 Signature 32 i FORWARD-LOOKING STATEMENTS Except for the historical statements contained herein, the matters discussed in this Form 10-Q, including those matters discussed in “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations,” are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate”, “believe”, “estimate”, “expect”, “intend”, “objective”, “plan”, “possible”, “potential”, “project” and similar expressions.Actual results may vary materially. In addition to the specific risk factors discussed in “Item 1A. Risk Factors” in Oklahoma Gas and Electric Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (“2009 Form 10-K”) and “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” herein, factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: Ÿ general economic conditions, including the availability of credit, access to existing lines of credit, actions of rating agencies and their impact on capital expenditures; Ÿ the ability of Oklahoma Gas and Electric Company (the “Company”), a wholly-owned subsidiary of OGE Energy Corp. (“OGE Energy”), and OGE Energy to access the capital markets and obtain financing on favorable terms; Ÿ prices and availability of electricity, coal and natural gas; Ÿ business conditions in the energy industry; Ÿ competitive factors including the extent and timing of the entry of additional competition in the markets served by the Company; Ÿ unusual weather; Ÿ availability and prices of raw materials for current and future construction projects; Ÿ Federal or state legislation and regulatory decisions and initiatives that affect cost and investment recovery, have an impact on rate structures or affect the speed and degree to which competition enters the Company’s markets; Ÿ environmental laws and regulations that may impact the Company’s operations; Ÿ changes in accounting standards, rules or guidelines; Ÿ the discontinuance of accounting principles for certain types of rate-regulated activities; Ÿ creditworthiness of suppliers, customers and other contractual parties; and Ÿ other risk factors listed in the reports filed by the Company with the Securities and Exchange Commission including those listed in “Item 1A. Risk Factors” and in Exhibit 99.01 to the Company’s 2009 Form 10-K. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. OKLAHOMA GAS AND ELECTRIC COMPANY CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (In millions) 2010 2009 OPERATING REVENUES $ 444.0 $ 336.7 COST OF GOODS SOLD (exclusive of depreciation and amortization shown below) 250.8 171.0 Gross margin on revenues 193.2 165.7 Other operation and maintenance 93.9 85.3 Depreciation and amortization 49.7 45.5 Taxes other than income 17.7 16.1 OPERATING INCOME 31.9 18.8 OTHER INCOME (EXPENSE) Interest income 0.5 Allowance for equity funds used during construction 2.3 1.3 Other income 2.5 4.6 Other expense (0.6) (0.5) Net other income 4.2 5.9 INTEREST EXPENSE Interest on long-term debt 24.1 24.2 Allowance for borrowed funds used during construction (1.2) (1.1) Interest on short-term debt and other interest charges 1.3 1.2 Interest expense 24.2 24.3 INCOME BEFORE TAXES 11.9 0.4 INCOME TAX EXPENSE (BENEFIT) 10.7 (0.9) NET INCOME $ 1.2 $ 1.3 The accompanying Notes to Condensed Financial Statements are an integral part hereof. 2 OKLAHOMA GAS AND ELECTRIC COMPANY CONDENSED BALANCE SHEETS March 31, December 31, 2010 2009 (In millions) (Unaudited) ASSETS CURRENT ASSETS Accounts receivable, less reserve of $1.3 and $1.7, respectively $ 135.0 $ 145.9 Accrued unbilled revenues 46.3 57.2 Advances to parent 17.1 125.9 Fuel inventories 118.2 101.0 Materials and supplies, at average cost 75.0 73.5 Gas imbalances 0.1 0.1 Accumulated deferred tax assets 24.1 23.8 Fuel clause under recoveries 0.9 0.3 Prepayments 8.1 8.5 Other 6.1 7.6 Total current assets 430.9 543.8 OTHER PROPERTY AND INVESTMENTS, at cost 2.9 2.9 PROPERTY, PLANT AND EQUIPMENT In service 6,836.9 6,623.7 Construction work in progress 111.7 259.9 Total property, plant and equipment 6,948.6 6,883.6 Less accumulated depreciation 2,440.3 2,416.0 Net property, plant and equipment 4,508.3 4,467.6 DEFERRED CHARGES AND OTHER ASSETS Income taxes recoverable from customers, net 38.8 19.1 Benefit obligations regulatory asset 350.3 357.8 Unamortized loss on reacquired debt 16.2 16.5 Unamortized debt issuance costs 10.6 10.8 Other 63.6 59.6 Total deferred charges and other assets 479.5 463.8 TOTAL ASSETS $ 5,421.6 $ 5,478.1 The accompanying Notes to Condensed Financial Statements are an integral part hereof. 3 OKLAHOMA GAS AND ELECTRIC COMPANY CONDENSED BALANCE SHEETS (Continued) March 31, December 31, 2010 2009 (In millions) (Unaudited) LIABILITIES AND STOCKHOLDER’S EQUITY CURRENT LIABILITIES Accounts payable - affiliates $ 2.3 $ 4.6 Accounts payable - other 110.7 137.2 Customer deposits 61.2 60.1 Accrued taxes 16.9 29.1 Accrued interest 20.2 40.4 Accrued compensation 20.6 26.3 Price risk management 0.9 Fuel clause over recoveries 157.0 187.5 Other 19.9 20.2 Total current liabilities 409.7 505.4 LONG-TERM DEBT 1,541.8 1,541.8 DEFERRED CREDITS AND OTHER LIABILITIES Accrued benefit obligations 261.1 261.0 Accumulated deferred income taxes 959.6 931.2 Accumulated deferred investment tax credits 12.2 13.1 Accrued removal obligations, net 173.0 168.2 Price risk management 1.9 0.7 Other 38.0 32.4 Total deferred credits and other liabilities 1,445.8 1,406.6 Total liabilities 3,397.3 3,453.8 COMMITMENTS AND CONTINGENCIES (NOTE 11) STOCKHOLDER’S EQUITY Common stockholder’s equity 958.4 958.4 Retained earnings 1,067.5 1,066.3 Accumulated other comprehensive loss, net of tax (1.6) (0.4) Total stockholder’s equity 2,024.3 2,024.3 TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ 5,421.6 $ 5,478.1 The accompanying Notes to Condensed Financial Statements are an integral part hereof. 4 OKLAHOMA GAS AND ELECTRIC COMPANY CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY (Unaudited) Accumulated Premium Other Common on Capital Retained Comprehensive (In millions) Stock Stock Earnings Income (Loss) Total Balance at December 31, 2008 $ 100.9 $ 857.5 $ 865.9 $ $ 1,824.3 Comprehensive income Net income for first quarter of 2009 1.3 1.3 Comprehensive income 1.3 1.3 Balance at March 31, 2009 $ 100.9 $ 857.5 $ 867.2 $ $ 1,825.6 Balance at December 31, 2009 $ 100.9 $ 857.5 $ 1,066.3 $ (0.4) $ 2,024.3 Comprehensive income Net income for first quarter of 2010 1.2 1.2 Other comprehensive loss, net of tax Deferred hedging losses, net of tax (($2.1) pre-tax) (1.2) (1.2) Other comprehensive loss (1.2) (1.2) Comprehensive income (loss) 1.2 (1.2) Balance at March 31, 2010 $ 100.9 $ 857.5 $ 1,067.5 $ (1.6) $ 2,024.3 The accompanying Notes to Condensed Financial Statements are an integral part hereof. 5 OKLAHOMA GAS AND ELECTRIC COMPANY CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In millions) 2010 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 1.2 $ 1.3 Adjustments to reconcile net income to net cash provided from operating activities Depreciation and amortization 49.7 45.5 Deferred income taxes and investment tax credits, net 11.5 (0.9) Allowance for equity funds used during construction (2.3) (1.3) Other assets 3.8 6.6 Other liabilities (4.9) (5.0) Change in certain current assets and liabilities Accounts receivable, net 10.9 23.6 Accrued unbilled revenues 10.9 5.9 Fuel, materials and supplies inventories (18.7) (28.9) Gas imbalance assets 0.5 Fuel clause under recoveries (0.6) 24.0 Other current assets 1.1 0.4 Accounts payable (1.9) 5.2 Accounts payable - affiliates (2.3) (2.2) Income taxes payable - affiliates 87.8 0.8 Customer deposits 1.1 0.9 Accrued taxes (12.2) (12.5) Accrued interest (20.2) (9.3) Accrued compensation (5.7) (8.8) Fuel clause over recoveries (30.5) 64.4 Other current liabilities (0.3) (2.6) Net Cash Provided from Operating Activities 78.4 107.6 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (less allowance for equity funds used during construction) (99.6) (172.6) Proceeds from sale of assets 0.2 Net Cash Used in Investing Activities (99.4) (172.6) CASH FLOWS FROM FINANCING ACTIVITIES Decrease in short-term debt, net 21.0 71.5 Net Cash Provided from Financing Activities 21.0 71.5 NET CHANGE IN CASH AND CASH EQUIVALENTS 6.5 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 50.7 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ 57.2 The accompanying Notes to Condensed Financial Statements are an integral part hereof. 6 OKLAHOMA GAS AND ELECTRIC COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.Summary of Significant Accounting Policies Organization Oklahoma Gas and Electric Company (the “Company”) generates, transmits, distributes and sells electric energy in Oklahoma and western Arkansas.The Company is subject to regulation by the Oklahoma Corporation Commission (“OCC”), the Arkansas Public Service Commission (“APSC”) and the Federal Energy Regulatory Commission (“FERC”).The Company is a wholly-owned subsidiary of OGE Energy Corp. (“OGE Energy”) which is an energy and energy services provider offering physical delivery and related services for both electricity and natural gas primarily in the south central United States.The Company was incorporated in 1902 under the laws of the Oklahoma Territory.The Company is the largest electric utility in Oklahoma and its franchised service territory includes the Fort Smith, Arkansas area.The Company sold its retail natural gas business in 1928 and is no longer engaged in the natural gas distribution business. Basis of Presentation The Condensed Financial Statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations; however, the Company believes that the disclosures are adequate to prevent the information presented from being misleading. In the opinion of management, all adjustments necessary to fairly present the financial position of the Company at March 31, 2010 and December 31, 2009 and the results of its operations and cash flows for the three months ended March 31, 2010 and 2009, have been included and are of a normal recurring nature except as otherwise disclosed. Due to seasonal fluctuations and other factors, the operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010 or for any future period.
